UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-1597


HENRY ANJOFEI,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 19, 2012               Decided:   November 29, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Steffanie J. Lewis, THE INTERNATIONAL BUSINESS LAW FIRM, PC,
Washington, D.C., for Petitioner. Stuart F. Delery, Acting
Assistant   Attorney  General,    Carl H. McIntyre, Assistant
Director, Gary J. Newkirk, OFFICE OF IMMIGRATION LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Henry    Anjofei,    a   native    and   citizen    of   Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying his motion to reopen.                We have reviewed

the   administrative      record      and     Anjofei’s     contentions,    and

conclude that the Board did not abuse its discretion in denying

Anjofei’s     motion.      See   8    C.F.R.    § 1003.2(a)     (2012).       We

accordingly deny the petition for review for the reasons stated

by the Board.       See In re: Anjofei, (B.I.A. Apr. 5, 2012).               We

decline to consider new evidence cited by Anjofei in his brief,

see   8   U.S.C.    § 1252(b)(4)(A)    (2006),    and     dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                               PETITION DENIED




                                       2